DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 01/14/2020 and 08/09/2021 is being considered the examination of this application.
Election/Restrictions
3.	Applicant’s election without traverse of Invention II drawn to claims 8-20 in the reply filed on 02/04/2022 is acknowledged.
4.	Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(B) as being drawn to nonelected invention I, there being allowable generic linking claim. Election was made without traverse in the reply filed on 02/04/2022.
General Examiner Note
5.	In an applicant initiated interview conducted on 04/07/2022, the applicant’s representative requested the examiner to enter the proposed claims filed on 03/29/2022 as a reply under 37 CFR 1.111 to the Pre-Interview Communication, waiving the First Action Interview Office Action. The examiner has determined the proposed amendments to the claims to be in compliance with the requirements of 37 CFR 1.21 and 37 CFR 1.111(b)-(c). As such the examiner agrees to enter the proposed amendments in the reply under 37 CFR 1.111. The Office action will be the second Office action on the merits.
6.	Claims 8 and 10-20, corresponding the invention II of the restriction requirement mailed on 12/07/2021 is subject to examination in the instant office action, and claim 9 of the proposed amendments to the claims filed on 03/09/2022 is cancelled. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 8, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson et al. (US 20180346133 A1), hereinafter “Paulson”, in view of Vercellesi (US 20150314880 A1).
9.	Regarding Claim 8, Paulson discloses an ice protection system (Abstract, para. [0003] and FIGS. 3-11), comprising:
	a blade having a leading edge (para. [0033]; a leading edge of a rotor blade as seen in FIGS. 3 and 5-6), the blade extending from an inboard side to an outboard side (FIG. 6); 
a first heating element (para. [0034]; first heating element 316) disposed proximate the inboard side along the leading edge (FIGS. 3, 5-6 and 11); 
a second heating element (316) disposed adjacent to the first heating element (316), the second heating element disposed distal to the inboard side (FIG. 11); 
a first heater feed conductive element (para. [0033]; first heater feed conductive element 306 defined as an electric bus bar, electric bus bars by definition are conductive elements for providing high current power distribution) extending from the inboard side (FIGS. 6-7 and 11) to the second heating element (316); and 
a first heater return conductive element (para. [0033]; first heat return conductive element 310 defined as a ground bus bar which is by definition a conductive element for providing a return pathway for the current that is being distributed) extending from the inboard side to the second heating element (FIG. 11).
	Paulson is silent regarding diagonal and orthogonal traces. 
	Vercellesi discloses an electric redundant circuit of a heating element of an aircraft structure panel (Vercellesi Abstract, para. [0042], [0046], [0048]; electric redundant circuit 2 of a heating element of panel P as seen in FIG. 2A) comprising a plurality of a plurality of diagonal traces and a plurality of orthogonal traces extending from a first side to a second side (paras. [0020], [0022]-[0023], [0025, [0035], [0037], [0041]-[0043]; a plurality of diagonal and orthogonal traces 22 defined as conductive branches which are by definition traces (i.e. conductive lines, pathways, branches and etc.) which allow current to be transferred and distributed in more than path), the plurality of diagonal traces configured to intersect the plurality of orthogonal traces (the plurality of traces intersecting at nodes 24 as seen in FIG. 2A).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Paulson to use the arrangement of Vercellesi, as a known arrangement of orthogonal and diagonal traces of conductive feed and return elements for the purpose optimizing an ice protection system of a blade by implementing electric circuitry which utilizes a plurality of redundant connections, branches and nodes, which are intrinsically resistant to interruptions of a plurality of interconnection between nodes, thereby preventing the continuity and functionality of the circuit even in the presence of multiple single interruptions of connections or branches of the same circuit (Vercellesi para. [0001]).
10.	Regarding Claim 10, modified Paulson discloses (see Paulson) the ice protection system of claim 8, wherein the first heater feed conductive element (306) and the first heat return conductive element (310) are disposed adjacent (FIGS. 3, 5-7 and 11) to the first heating element (316).
11.	Regarding Claim 16, Paulson discloses an aircraft, comprising:
	a blade having a leading edge (para. [0033]; a leading edge of a rotor blade as seen in FIGS. 3 and 5-6), the blade extending from an inboard side to an outboard side (FIG. 6); 
a first heating element (316) disposed proximate the inboard side along the leading edge (FIGS. 3, 5-6 and 11); 
a second heating element (316) disposed adjacent to (FIG. 11) the first heating element (316), the second heating element (316) disposed distal to the inboard side (FIG. 11); and 
a heater conductive element (306) extending from the inboard side (FIGS. 6-7 and 11) to the second heating element (316).
Paulson is silent regarding diagonal and orthogonal traces. 
	Vercellesi discloses an electric redundant circuit of a heating element of an aircraft structure panel (Vercellesi Abstract, para. [0042], [0046], [0048]; electric redundant circuit 2 of a heating element of panel P as seen in FIG. 2A) comprising a plurality of a plurality of diagonal traces and a plurality of orthogonal traces extending from a first side to a second side (paras. [0020], [0022]-[0023], [0025, [0035], [0037], [0041]-[0043]; a plurality of diagonal and orthogonal traces 22 defined as conductive branches which are by definition traces (i.e. conductive lines, pathways, branches and etc.) which allow current to be transferred and distributed in more than path), the plurality of diagonal traces configured to intersect the plurality of orthogonal traces (the plurality of traces intersecting at nodes 24 as seen in FIG. 2A).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Paulson to use the arrangement of Vercellesi, as a known arrangement of orthogonal and diagonal traces of conductive feed and return elements for the purpose optimizing an ice protection system of a blade by implementing electric circuitry which utilizes a plurality of redundant connections, branches and nodes, which are intrinsically resistant to interruptions of a plurality of interconnection between nodes, thereby preventing the continuity and functionality of the circuit even in the presence of multiple single interruptions of connections or branches of the same circuit (Vercellesi para. [0001]).

12.	Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson et al. (US 20180346133 A1) and Vercellesi (US 20150314880 A1) as applied to claim 8 above, and further in view of Hu et al. (US 20180370637 A1), hereinafter “Hu’.
13.	Regarding Claim 11, modified Paulson discloses the ice protection system of claim 8.
	Modified Paulson is silent regarding a carbon nanotube.
	Hu discloses an ice protection system (Hu para. [0001]) comprising of a heating element that is a carbon nanotube heating element (paras. [0002] and [0013]; heating element 10 is a CNT heating element).
	 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Paulson to use the arrangement of Hu, as a known arrangement of a carbon nanotube heating element for the purpose optimizing an ice protection system of a blade by utilizing means which provide have high thermal capacity, high electrical conducting as well as providing optimal peak power (Hu Para. [0002]).
14.	Regarding Claim 19, modified Paulson discloses (see Paulson) the ice protection system of claim 16, wherein the heater conductive element (306) is coupled (FIG. 11) to the second heating element (316).
	Modified Paulson is silent regarding a carbon nanotube.
	Hu discloses an ice protection system (Hu para. [0001]) comprising of a heating element that is a carbon nanotube heating element (paras. [0002] and [0013]; heating element 10 is a CNT heating element).
	 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Paulson to use the arrangement of Hu, as a known arrangement of a carbon nanotube heating element for the purpose optimizing an ice protection system of a blade by utilizing means which provide have high thermal capacity,

15.	Claim(s) 12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson et al. (US 20180346133 A1) and Vercellesi (US 20150314880 A1) as applied to claims 8 and 16 above, and further in view of Oldroyd (US 20070092371 A1).
16.	Regarding Claim 12, modified Paulson discloses the ice protection system of claim 8. 
	Modified Paulson is silent regarding the second heating element, the first heater feed conductive element, and the first heater return conductive element as being a monolithic component.
	 Oldroyd discloses an ice protection system (Oldroyd Abstract and para. [0003]) comprising a of a heating element, a heater feed conductive element, and a first heater return conductive element that are a monolithic component (para. [0037]; heating element 301, heater feed conductive elment 330 and first heater return conductive element 335 such that all three elements are a monolithic component as seen in FIG. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Paulson to use the arrangement of Oldroyd, as a known arrangement of a heating element, heater feed conductive element and a heater return conductive element as a monolithic component for the purpose of optimizing an ice protecting system of a blade.
17.	Regarding Claim 17, modified Paulson discloses the ice protection system of claim 16.
	Modified Paulson is silent regarding the heater conductive element and the second heating element are a monolithic component. 
	Oldroyd discloses an ice protection system (Oldroyd Abstract and para. [0003]) comprising a of a heater conductive element and a heating element that are a monolithic component (para. [0037]; heating element 301, heater conductive element 330 are a monolithic component as seen in FIG. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Paulson to use the arrangement of Oldroyd, as a known arrangement of a heating element and a heater conductive element as a monolithic component for the purpose of optimizing an ice protecting system of a blade.
18.	Regarding Claim 18, modified Paulson discloses (see Paulson) the ice protection system of claim 17, wherein the second heating element (316) is configured for resistance (heating elements by definition are configured to provide resistance), and wherein the heater conductive element (306) is configured for conduction of electricity (conductive elements are by definition configured to conduct electricity). 

19.	Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson et al. (US 20180346133 A1) and Vercellesi (US 20150314880 A1) as applied to claim 8 above, and further in view of Luke (US 2942330 A).
20.	Regarding Claim 13, modified Paulson discloses (see Paulson) the ice protection system of claim 8, further comprising a third heating element (316), a second heater feed conductive element (306), wherein the third heating element (316) is disposed adjacent to (FIG. 11) the second heating element (316) and distal to the inboard side of the blade (FIGS. 5-7 and 11), and wherein the second heater feed conductive element (306) extend from the inboard side (FIGS. 5-7 and 11) to the third heating element (316).
	Modified Paulson is silent regarding a second heater return conductive element. 
	Luke discloses an ice protection system (Luke c. 1, ln. 15-39) comprising of a second heater feed conductive element extending from an inboard side to a third heating element (c. 5, ln. 45-64; second heater feed conductive element 63 extending spanwise from an inboard side 39 to a third heating element 64 which extends chordwise along the span of blade 32 as seen in FIS. 1-5, 7, 10, 12 and 14).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Paulson to use the arrangement of Luke, as a known arrangement of a second heater feed conductive element and a third heating element for optimizing an ice protection system. In doing so, the second heater feed conductive element extending from an inboard side of a blade provides an additional current return path which can inherently provide additional power (i.e. heat) to other portions of a blade that coincide with such path.
21.	Regarding Claim 14, modified Paulson discloses (see Paulson) the ice protection system of claim 13, further comprising a first laminate layer, a second laminate layer, and a third laminate layer (paras. [0033]-[0035]; first laminate layer 326, second laminate layer 324 and third laminate layer 302 as seen in FIG. 3), the first heating element (316) disposed between the first laminate layer (326) and the second laminate layer (324) along a first portion of the blade extending from the inboard side (FIG. 5) to the second heating element (316), wherein the first heater feed conductive element (310) and the first heater return conductive element (306) are 4862-9135-00385Serial No.: 16/742,637Docket No.: 65667.30700 / 125029US01disposed between the second laminate layer (324) and the third laminate layer (304) along the first portion of the blade (FIGS. 3 and 5).

22.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson et al. (US 20180346133 A1), Vercellesi (US 20150314880 A1) and Luke (US 2942330 A) as applied to claim 14 above, and further in view of Giamati et al. (US 5351918 A), hereinafter” Giamati”.
23.	Regarding Claim 15, modified Paulson discloses the ice protection system of claim 14, further comprising a fourth laminate layer (302).
	Modified Paulson is silent regarding the second heater feed conductive element and the second heater return conductive element are disposed between the third laminate layer and the fourth laminate layer along the first portion of the blade. 
	Giamati discloses an ice protection system (Giamati Abstract and c. 1, ln. 9-42) comprising a second heater feed conductive element and a second heater return conductive element (c. 6, ln. 11-17; second heater feed conductive element 51 and second heater return conductive element 51 as seen in FIGS. 3-4) disposed between a third laminate and a fourth laminate layer (c. 7, ln. 12-44; a third laminate layer 74 and a fourth laminate layer 76 as seen in FIG. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Paulson to use the arrangement of Giamati for the purpose optimizing the heat transfer of an ice protection system. 

24.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson et al. (US 20180346133 A1) and Vercellesi (US 20150314880 A1) as applied to claim 16 above, and further in view of Kinlen et al. (US 20190193862 A1), hereinafter “Kinlen”.
25.	Regarding Claim 20, modified Paulson discloses the ice protection system of claim 16, further comprising insulation (para. [0033]; heating elements 316 and conductive elements sandwiched between composite layers of insulation), wherein the heater conductive element (306) is disposed adjacent to (FIGS. 3 and 5) the first heating element (316), and wherein a laminate layer (314/324) is disposed between the heater conductive element (306) and the first heating element (316).
	Modified Paulson is silent regarding the insulation disposed specifically between the heater conductive element and the first heating element.
	Kinlen discloses an ice protection system (Kinlen Abstract and paras. [0001]-[0003]) comprising of insulation disposed between a heater conductive element and a heating element (para. [0068]; insulating layer 500 disposed between heater conductive element 300 and heating element 900).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Paulson to use the arrangement of Kinlen, as a known arrangement of insulation, heater conductive and heating elements for the purpose of optimizing the heat transfer from an isolated conductive element to a heating element and thereby enhancing the heat generated for an ice protection system (Kinlen paras. [0010]-[0013]).












Response to Arguments
Applicant’s arguments with respect to claim(s) 03/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

/Richard R. Green/Primary Examiner, Art Unit 3647